  Case 19-00129         Doc 7   Filed 04/24/19   Entered 04/24/19 13:41:05       Desc Main
                                   Document      Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                       )
                                             )             Case No. 17-04034
JASON LEWIS ZILBERBRAND,                     )
                                             )             Chapter 7
Debtor.                                      )
                                             )             Honorable A. Benjamin Goldgar
_____________________________________        )
                                             )             Lake County
ILENE F. GOLDSTEIN, not individually but )
as chapter 7 Trustee for the Estate of Jason )
Lewis Zilberbrand,                           )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )
                                             )             Adv. No. 19-ap-00129
JASON LEWIS ZILBERBRAND,                     )
                                             )
      Defendant.                             )
                                             )

                                    NOTICE OF MOTION

To:      Jason Lewis Zilberbrand, 4560 Eleanor Drive, Lake Zurich, IL 60047

       PLEASE TAKE NOTICE that on May 3, 2019, at 1:30 p.m., we will appear before the
Honorable A. Benjamin Goldgar or such other Judge as may be presiding in that Judge’s stead, in
the Park City Branch Court, 301 S. Greenleaf Avenue, Park City, Illinois, 60085, in Courtroom
B, and present our Motion for Entry of Default and Default Judgment, a copy of which is
attached hereto and served upon you herewith.

Dated: April 24, 2019                              Ilene F. Goldstein, not individually, but as
                                                   chapter 7 Trustee of the estate of Jason
                                                   Lewis Zilberbrand

                                                   By:   /s/ Paul M. Bauch
                                                          One of the Plaintiff’s Attorneys

Paul M. Bauch (ARDC #6196619)
Carolina Y. Sales (ARDC #6287277)
Justin R. Storer (ARDC #6293889)
Lakelaw
53 W. Jackson Street, Suite 1115
Chicago, IL 60604
Phone: (312) 360-1501
pbauch@lakelaw.com
  Case 19-00129      Doc 7    Filed 04/24/19       Entered 04/24/19 13:41:05   Desc Main
                                 Document          Page 2 of 5



                              CERTIFICATE OF SERVICE

       On April 24, 2019, the undersigned certifies that on this date, he caused a copy of the
above document to be served upon each person shown on the service list above by first class
United States Mail, with postage prepaid, at Chicago, Illinois.

                                                    /s/ Justin R. Storer




                                               2
  Case 19-00129         Doc 7     Filed 04/24/19       Entered 04/24/19 13:41:05      Desc Main
                                     Document          Page 3 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                     )
                                           )                 Case No. 17-04034
JASON LEWIS ZILBERBRAND,                   )
                                           )                 Chapter 7
Debtor.                                    )
                                           )                 Honorable A. Benjamin Goldgar
_____________________________________ )
                                           )                 Lake County
ILENE F. GOLDSTEIN, not individually )
but as chapter 7 Trustee for the Estate of )
Jason Lewis Zilberbrand,                   )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )                 Adv. No. 19-ap-00129
                                           )
JASON LEWIS ZILBERBRAND,                   )
                                           )
       Defendant.                          )
                                           )
                                           )

              MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT

         Ilene F. Goldstein, not individually, but as chapter 7 Trustee for the estate of Jason Lewis

Zilberbrand (“Plaintiff” or “Trustee”), moves, pursuant to Federal Rule of Civil Procedure 55(a)

and 55(b)(2) (applicable herein by Federal Rule of Bankruptcy Procedure 7055) and Local

Bankruptcy Rule 7055-2, for entry of default and default judgment on the Plaintiff’s complaint

brought pursuant to 11 U.S.C. § 727(d). In support thereof, Plaintiff states as follows.

                                         JURISDICTION

         1.      The United States District Court for the Northern District of Illinois has

jurisdiction over this matter, pursuant to 28 U.S.C § 1334 and 28 U.S.C. § 157(a).

         2.      This matter is a core proceeding pursuant to 28 U.S.C §§ 157(b)(2)(A), (b)(2)(E),

and (b)(2)(H).

         3.      Venue is proper in this District pursuant to 28 U.S.C. § 1408.




                                                   3
  Case 19-00129        Doc 7    Filed 04/24/19       Entered 04/24/19 13:41:05        Desc Main
                                   Document          Page 4 of 5


       4.      By Internal Operating Procedure 15 and Local Rule 40.3.1(a) of the United States

District Court for the Northern District of Illinois, the District Court has referred all bankruptcy

cases to the Judges of the Bankruptcy Court for initial determination.

                                  PROCEDURAL HISTORY

       5.      On February 13, 2017, Jason Lewis Zilberbrand (the “Debtor”) commenced this

bankruptcy case by filing a voluntary petition for relief under 11 U.S.C § 301.

       6.      Plaintiff is the duly-appointed, qualified, and acting chapter 7 Trustee in this case.

       7.      On August 4, 2017, creditor David Gassman filed a motion to dismiss the

Debtor’s bankruptcy for cause. This Court denied that motion and the Debtor’s discharge was

issued. After the discharge was issued, Trustee discovered that the Debtor was presenting

contradictory information to the Circuit Court of Cook County in another legal matter, and had

presented false testimony as he defended against Gassman’s motion.

       8.      On March 12, 2019, the Trustee filed her motion to revoke Jason Lewis

Zilberbrand’s discharge.

       9.      In accordance with Fed. R. Bankr. P. 7004(b)(1), the Trustee served the

complaint, together with the summons, on the Defendant, via first-class United States mail,

postage fully-prepaid. Copies of the certificate of service reflecting service of the Summons and

Complaint on the Defendant (and the Defendant’s bankruptcy lawyer, as required by Fed. R.

Bankr. P. 7004(g)), is attached hereto as Exhibit A, together with a copy of the Complaint.

       10.     Pursuant to Fed. R. Bankr. P. 7012(a) and 9006(a), Defendant had thirty days

after issuance of the Summons, i.e., to and including April 11, 2019, to answer or otherwise

plead to the Complaint.




                                                 4
  Case 19-00129         Doc 7      Filed 04/24/19       Entered 04/24/19 13:41:05      Desc Main
                                      Document          Page 5 of 5


        11.     As of the filing of this Motion, the Defendant has not filed an answer or other

responsive pleading.

        12.     After examining the Department of Defense’s Manpower Data Center website,

with a search based on the Defendant’s name and social security number, the Plaintiff avers that

the Defendant is not currently engaged in active service with the Military. A copy of that notice

is attached hereto as Exhibit B.

               RELIEF REQUESTED AND BASIS FOR RELIEF REQUESTED

        13.     The Plaintiff now requests that this Court enter orders, in the forms annexed

hereto, finding the Defendant in default, and entering judgment against him on the sole count of

the Plaintiff’s complaint.

        14.     Based on the factual allegations of the Complaint, which are deemed admitted by

virtue of Defendant’s default, see Fed. R. Civ.P. 8(b)(6), the Trustee is entitled to entry of a

default judgment against the Defendant. Attached hereto as Exhibit C is a sworn declaration of

the Plaintiff, attesting to the truth of the allegations in the Complaint.

        WHEREFORE, Ilene F. Goldstein, chapter 7 trustee of the estate of Jason Lewis

Zilberbrand, requests this Court enter an order of default and a default judgment against the

Defendant, so revoking his discharge, and issuing such other relief as may be just and

appropriate.

Dated: April 24, 2019                                    Ilene F. Goldstein, not individually, but as
                                                         chapter 7 Trustee of the estate of Jason
                                                         Lewis Zilberbrand

                                                         By:   /s/ Paul M. Bauch
                                                                One of the Plaintiff’s Attorneys
Paul M. Bauch (ARDC #6196619)
Carolina Y. Sales (ARDC #6287277)
Justin R. Storer (ARDC #6293889)
Lakelaw | 53 W. Jackson Street, Suite 1115 | Chicago, IL 60604
Phone: (312) 360-1501 | pbauch@lakelaw.com


                                                    5
